Citation Nr: 1456799	
Decision Date: 12/30/14    Archive Date: 01/09/15

DOCKET NO.  12-21 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a respiratory disorder, and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a service connection claim for a left knee disability, and if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a service connection claim for a low back disorder, and if so, whether service connection is warranted.

4.  Entitlement to a compensable rating for residuals of left foot injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1985 to December 1992.

This matter comes to the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied a compensable rating for residuals of left foot injury, and denied service connection for a left knee disorder, respiratory disorder, and low back disability, finding that new and material evidence had not been received to reopen the claims.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claims of service connection for a left knee disorder, respiratory disorder, and a low back disorder.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In March 2014, the Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing at the RO.

The issues of entitlement to a compensable rating for residuals of a left foot injury and service connection for low back disorder, left knee disorder, and respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service connection claim for a left knee disability was previously denied in a January 1993 rating decision.  The Veteran did not appeal this rating to the Board; nor has he asserted clear and unmistakable error in this decision. 

2.  The evidence received since the January 1993 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  The Veteran's service connection claims for low back disorder and respiratory disorder were previously denied in an August 1993 rating decision.  The Veteran did not appeal this rating to the Board; nor has he asserted clear and unmistakable error in this decision. 

4.  The evidence received since the August 1993 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claims.


CONCLUSIONS OF LAW

1.  The January 1993 rating decision denying service connection for a left knee disability is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Since the January 1993 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a left knee disability; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The August 1993 rating decision denying service connection for a low back disorder and respiratory disorder is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2014).

4.  Since the August 1993 RO rating decision, new and material evidence has been received with respect to the Veteran's claims of entitlement to service connection for a low back disorder and respiratory disorder; and the claims are reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2013).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran's service connection claim for a left knee disability was originally denied in a January 1993 rating decision on the basis that the left knee injury in service healed with no residuals.  The Veteran's service connection claims for a low back disorder and respiratory disorder were originally denied in an August 1993 rating decision on the basis that the in-service complaints of difficulty breathing and low back pain did not result in any chronic residual back or respiratory disorders, respectively.  The Veteran did not appeal these decisions.  Therefore, the January 1993 and August 1993 rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

In August 2009 the Veteran submitted a petition to reopen a claim of service connection for low back and left knee disabilities.  He also submitted a statement in October 2009 that he wanted to filed a petition to reopen service connection for a lung disability.  Evidence submitted since the previous RO decisions include a February 1995 VA examination report noting a diagnosis of lumbar strain and a February 2010 VA treatment record noting complaints of low back pain and spasm.  The Veteran also submitted testimony at the Board hearing in March 2014 regarding his continued symptoms of breathing difficulties and back pain.  See Board hearing testimony, pp 4-10, 20-21.  He added that he was constantly exposed to fumes and gases during military service, as he served in the infantry and was a nuclear, biological, and chemical non-commissioned officer.  Id. at 10.  With respect to the left knee, the Veteran further testified that he continued to have left knee symptoms since service and was told that it was "probably arthritis" in the left knee.  Id. at 16.

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence reflects the Veteran's competent and presumably credible, for purposes of reopening the claim, statements regarding continued symptoms and treatment for back pain, respiratory difficulties including exposure to toxic fumes in service, and left knee pain since service.  The record also shows a diagnosis of lumbar strain, which was not of record previously.  This evidence suggests that the Veteran has current disorders of the back, left knee, and respiratory system that may have first manifested in service.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claims, and raises a reasonable possibility of substantiating the claims. 38 C.F.R. § 3.303 (2013).  Accordingly, the Veteran's claims are considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


ORDER

New and material evidence having been received, the service connection claim for a respiratory disorder is reopened, and to this extent only, the claim is granted.

New and material evidence having been received, the service connection claim for a left knee disability is reopened, and to this extent only, the claim is granted.

New and material evidence having been received, the service connection claim for a low back disorder is reopened, and to this extent only, the claim is granted.


REMAND

The Veteran contends that his left foot disability has worsened since it was last evaluated for VA compensation and pension purposes in April 2010.  See Board hearing testimony, p. 36.  Therefore an additional examination is warranted to determine the present severity of the Veteran's left foot disability.

Regarding the service connection claims for a left knee disability, low back disorder, and respiratory disorder, the service treatment records document treatment for breathing difficulties, left knee injury, and low back strain in service.  The Veteran also has presented competent testimony regarding continued symptoms in his left knee, low back, and respiratory system since service.  In addition, with respect to his respiratory disorder claim, he has indicated that his military duties involved serving around toxic fumes as a nuclear, biological, and chemical non-commissioned officer.  See Board hearing testimony, p. 10.  Post-service records also show a diagnosis of lumbar strain on VA examination in February 1995, as well as complaints of pain and spasm in the back in February 2010.  For these reasons, examinations are warranted to determine whether the Veteran has any disabilities of the left knee, low back, and/ or respiratory system that are related to his military service.

In addition the Veteran has stated that he has received continuous treatment at the VAMCs in Saginaw and Detroit for his disabilities since military service.  Efforts should be made to obtain these records on remand.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any treatment pertaining to the back, knees, and respiratory system from the VA Medical Centers in Saginaw and Detroit dated since January 1993, as well as any recent treatment for the left foot disability dated since August 2008.  If any records are unavailable a negative reply must be of record and the Veteran should be so notified and given an opportunity to respond.

2.  Ask the Veteran to identify all private medical care providers that have treated him for his claimed disabilities since military service.  Make arrangements to obtain all records that he adequately identifies.

3.  Schedule the Veteran for a VA orthopedic examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should assess what current disabilities the Veteran has of the low back and left knee, i.e., arthritis, etc.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current low back and/ or left knee disabilities had their clinical onset during active service or are related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge and consider the following:

(a)  the service treatment records documenting treatment for low back pain and strain and left knee injury; 

(b)  the post-service medical evidence of lumbar strain in a February 1995 VA examination report; and

(b)  the Veteran's statements asserting low back and left knee pain symptoms in service and since his discharge from service.

The examiner also should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's low back disability was caused, or alternatively, aggravated (permanently worsened) beyond the natural progress of the disorder by the Veteran's service-connected thoracic spine disability or other service-connected disability.  

In addition the examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability was caused, or alternatively, aggravated (permanently worsened) beyond the natural progress of the disorder by the Veteran's service-connected left foot disability or other service-connected disability.  

Please provide a complete rationale for all opinions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, he or she should indicate why that is so.  

4.  Schedule the Veteran for a VA respiratory examination.  The claims file must be made available to, and reviewed by, the examiner.  All appropriate testing should be conducted.

The examiner should assess what current disabilities the Veteran has of his respiratory system.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current respiratory disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the following:

(a)  the service treatment records documenting treatment for breathing difficulties; and 

(b)  the Veteran's statements asserting continued breathing difficulties in service and since his discharge from service, as well as his statements concerning his military service involving working as a nuclear, biological, and chemical non-commissioned officer and also around ammunition in the live firing range.

Please provide a complete rationale for all opinions.  If the examiner cannot answer the above questions without resorting to speculation or remote possibility, he or she should indicate why that is so.  

5.  Schedule the Veteran for the appropriate VA examination to address the present severity of his left foot disability.  The claims folder should be made available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should identify and describe in detail all symptoms present or in the recent past that are attributable to the Veteran's service-connected left foot disability.  The examiner should describe how the left foot disability affects the Veteran's daily life and employment.

The examiner also should provide an opinion as to whether the Veteran's left foot disability symptoms are analogous to a foot injury that is considered moderate, moderately severe, or severe.  

In addition the examiner should state whether the Veteran has arthritis in the left foot or toes or any other associated deformities in the foot, such as claw foot, flatfoot, or malunion or nonunion of the tarsal or metatarsal bones.  If so, please describe the impairment caused by these disabilities and state whether these disabilities are considered moderate, moderately severe, or severe.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  Next, review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

7.  Finally, readjudicate the claims on appeal.  If any benefits remain denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


